697. To warrant an evidentiary hearing, a petitioner must raise claims
                supported by specific factual allegations that, if true and not repelled by
                the record, would entitle him to relief.   Hargrove v. State, 100 Nev. 498,
                502, 686 P.2d 222, 225 (1984).
                            First, appellant argues that counsel was ineffective for failing
                to adequately investigate the case before encouraging him to plead guilty
                to the sexual assault charge where the victim denied penetration during
                the preliminary hearing and her physical exam showed no evidence of
                penetration. Appellant has failed to demonstrate deficiency or prejudice.
                Although the victim's testimony was equivocal as to whether appellant
                penetrated her, appellant admitted to "a little bit" of digital penetration in
                his interview with the detective. Moreover, appellant admitted to several
                instances of lewd conduct but was only convicted of one count. Appellant
                thus failed to demonstrate that counsel was objectively unreasonable or
                that, but for any errors counsel made, he would not have pleaded guilty
                and would have insisted on going to trial. We therefore conclude that the
                district court did not err in denying this claim without an evidentiary
                hearing.
                            Second, appellant argues that counsel was ineffective for
                encouraging a guilty plea where the State would argue for the maximum
                sentence of consecutive terms Appellant has failed to demonstrate
                deficiency or prejudice. Appellant's claim is repelled by the record as the
                guilty plea agreement states only that the State could argue for the
                maximum sentence, not that it would argue for such. Insofar as appellant
                claims counsel was ineffective in not explaining that he could spend a
                minimum of 30 years in prison, appellant has failed to demonstrate that
                counsel was objectively unreasonable in not explaining that consecutive

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                     minimum terms of 20 and 10 years would result in a minimum aggregate
                     term of 30 years where appellant stated that he understood the terms of
                     the agreement. Moreover, in light of appellant's confession to not only
                     sexual assault but to several instances of lewd conduct for which the State
                     agreed not to bring charges, appellant has not demonstrated a reasonable
                     probability that, but for counsel's alleged failures, he would not have
                     pleaded guilty and would have insisted on going to trial We therefore
                     conclude that the district court did not err in denying this claim without
                     an evidentiary hearing.
                                 Finally, appellant argues that counsel was ineffective for
                     failing to obtain and present certain mitigation evidence at sentencing.
                     Specifically, appellant believes counsel should have presented the physical
                     exam showing that the victim had no signs of sexual abuse, called Division
                     of Parole and Probation (DPP) employees to testify, presented evidence of
                     his remorsefulness, and obtained and presented a psycho-sexual
                     evaluation to demonstrate that he was a low risk to re-offend. Appellant
                     has failed to demonstrate deficiency or prejudice. Appellant's bare claims
                     neither explained the significance of the physical exam findings in light of
                     the nature of the allegations and his confession nor what additional
                     information DPP employees would have provided beyond what was in his
                     presentence investigation report. Further, in light of DPP's
                     recommendation that appellant be sentenced to concurrent terms,
                     appellant has failed to demonstrate that counsel was objectively
                     unreasonable in failing to emphasize his remorsefulness—which appellant
                     himself expressed at the sentencing hearing—or to obtain a psycho-sexual
                     evaluation. We therefore conclude that the district court did not err in
                     denying this claim without an evidentiary hearing.

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    .4t40
                                For the foregoing reasons, we conclude appellant's claims are
                    without merit, and we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                       Hardesty


                                                                                    J.
                                                       Douglas


                                                                                    J.




                    cc:   Hon. Lidia Stiglich, District Judge
                          Mary Lou Wilson
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    Ar(0